DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on August 10, 2022 has been entered and made of record.

Allowable Subject Matter
Claims 1, 5, 8, 10-13 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest the improvement of the quality of CT-FFR estimates by at least executing a biophysical simulator configured to determine a fractional flow reserve value via simulation and a traffic light engine configured to track a user-interaction with the biophysical simulator during the simulation to determine the fractional flow reserve value, executing the traffic light engine to track user-interaction to provide a warning in response to determining there is a potential incorrect interaction, the biophysical simulator component including a coronary tree modeling component, a personalized feature extraction component, which receives the 3-D anatomical model of coronary arteries and extracts personalized features therefrom, the user-interaction includes changing a centerline of a coronary vessel or changing a contour line of a coronary vessel, the traffic light engine extracts a set of features about the changed centerline or about the changed contour line, determines a quality score based on the set of extracted features, and the warning is based on the quality score, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim Rejections - 35 USC § 112
With respect to claim 21, Applicant has amended the claim in order to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
With respect to claims 1, 5, 6, 11-13 and 21, Applicant’s arguments (Remarks dated August 10, 2022, page 6) have been fully considered.  However, in view of the instant amendment and upon further consideration and search, the previous ground(s) of rejection have been withdrawn.  Claims 1, 5, 8, 10-13 and 21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE M TORRES/Examiner, Art Unit 2664
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

8/18/2022